Case 1:16-cv-09829-PGG Document 30-6 Filed 10/24/19 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

U.S. SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
Case No. 16-cv-9829
Vv.

DEBORAH D. KELLEY,

Defendant.

 

 

FINAL JUDGMENT AS TO DEFENDANT DEBORAH D. KELLEY

The Securities and Exchange Commission having filed a Complaint and Deborah D.
Kelley (“Defendant”) having entered a general appearance; consented to the Court’s jurisdiction
over Defendant and the subject matter of this action; consented to entry of this Final Judgment;
waived findings of fact and conclusions of law; and waived any right to appeal from this Final
Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

 

 

 

 

 
Case 1:16-cv-09829-PGG Document 30-6 Filed 10/24/19 Page 3of5

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any
means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

 

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

 

would operate as a fraud or deceit upon the purchaser.
Case 1:16-cv-09829-PGG Document 30-6 Filed 10/24/19 Page 4of5

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
liable for disgorgement of $168,721.39, representing benefits obtained as a result of the conduct
alleged in the complaint in this matter, plus prejudgment interest thereon in the amount of
$11,962.92 for a total of $180,684.30. Defendant’s $180,684.30 payment obligation is deemed
satisfied in full by the Orders of Restitution and Forfeiture entered against the Defendant in
United States v. Kang, et al., Crim. No. 1:16-cr-837 (S.D.N.Y.). Based on the conviction
imposed in United States v. Kang, et al., the Commission has determined to dismiss its claims for
civil monetary penalties against Defendant. This Final Judgment, and any payments made
hereto, do not affect the disgorgement obligations, if any, of any other parties to this matter.

IV.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.
Case 1:16-cv-09829-PGG Document 30-6 Filed 10/24/19 Page 5of5

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgment, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

Vil.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Dated: Ne aare as pret

 

 

UNITED STATES 3 DISTRICT JUDGE

 
